Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered August 14, 2003, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 18 years, unanimously affirmed.
*372The court properly denied defendant’s suppression motion. The officers had reasonable suspicion upon which to stop and frisk defendant, whose clothing and physical characteristics fit an armed robber’s description that was sufficiently specific, given the temporal and spatial factors (see e.g. People v Rampersant, 272 AD2d 202 [2000], lv denied 95 NY2d 870 [2000]). During the frisk, the officer felt a “solid” bulge in the pocket of defendant’s thick and soft jacket. The officer was unable to rule out the possibility that the object was a weapon, and he was concerned that it might have been a weapon that had been wrapped to disguise its identity. Therefore, the officer was justified in removing the object, particularly in light of his knowledge that the reported robberies involved the display of what appeared to be a firearm (see People v Reyes, 234 AD2d 63 [1996], affd 90 NY2d 916 [1997]; People v Thompson, 232 AD2d 267 [1996], lv denied 89 NY2d 947 [1997]). Concur—Mazzarelli, J.P., Friedman, Marlow and Nardelli, JJ.